Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 26th day of April,
2012 (the “Agreement Date”), by and between Great Lakes Dredge & Dock Company,
LLC (the “Company”), and John F. Karas (“Executive”).

ARTICLE I

EMPLOYMENT SERVICES

1.1 Term of Employment. Executive’s employment under this Agreement shall
commence on April 26, 2012 and continue until the second annual anniversary of
such date, unless terminated earlier pursuant to Article III herein (the
“Initial Employment Term”). The Employment Term shall be extended automatically
for successive one-year periods unless, at least 90 days prior to expiration of
the Employment Term, either party gives written notice to the other party that
he/it does not wish to renew the Agreement (such one year extension(s) and the
Initial Employment Term to be, collectively, the “Employment Term”). The last
day of employment for which the Executive is compensated as an active employee
of the Company shall be referred to as the “Termination Date.”

1.2 Position and Duties. During the Employment Term, Executive shall hold the
position of Sr. Vice President-Estimating, and shall report to the President of
the Company’s Dredging Division. Executive shall perform such duties and
responsibilities as are consistent with a senior employee and those duties as
may be assigned to Executive by the President of the Dredging Division from time
to time. For the avoidance of doubt, Executive’s duties and responsibilities may
be changed per instruction of the Division President, so long as such duties and
responsibilities are generally consistent with those assigned to a Division Sr.
Vice President of a company or division of comparable size in a comparable
industry. Executive shall devote Executive’s full business time, attention,
skill and energy to the business and affairs of the Company, and shall use
Executive’s reasonable best efforts to perform such responsibilities in a
diligent, loyal, and businesslike manner so as to advance the best interests of
the Company. Executive shall act in conformity with Company’s written and oral
policies and within the limits, budgets and business plans set by the Company,
and shall adhere to all rules and regulations in effect from time to time
relating to the conduct of executives of the Company. The Executive’s office
will be at the principal executive offices of the Company and Executive will be
expected to conduct his activities from such office other than when traveling on
behalf of the Company. Notwithstanding the foregoing, Executive shall be
permitted to devote a reasonable amount of time and effort to civic and
charitable organizations and managing personal investments; but only to the
extent that such activities, individually or as a whole, do not materially
interfere with the execution of Executive’s duties hereunder, or otherwise
violate any provision of this Agreement. Executive shall not become involved in
the management of any corporation, partnership or other entity, including
serving on the board of directors of any publicly traded company, without the
written consent of the Company’s Board of Directors (the “Board”).

1.3 Service on Board. The Company may require Executive to serve without
additional compensation as a member of the Board or as an officer or director of
any of the Company’s subsidiaries. Any compensation or other remuneration
received from such service may be offset against the amounts due hereunder.



--------------------------------------------------------------------------------

ARTICLE II

COMPENSATION

2.1 Base Salary. The Company shall pay Executive an annual base salary of
$235,000, payable in accordance with the general payroll practices of the
Company. The Board will review the Executive’s performance and Base Salary
annually and may, in its sole discretion, increase Executive’s Base Salary or
may decrease it by up to 10 percent if there is a similar salary reduction
affecting all officers in the dredging division of the Company (the “Dredging
Division Officers”). The Company will pay the Executive’s Base Salary according
to payroll practices in effect for all senior executive officers of the Company.

2.2 Incentive Compensation. Executive will be eligible to participate in any
annual performance bonus plans and long-term incentive plans established or
maintained by the Company for its Dredging Division Officers, including, but not
limited to, the Annual Bonus Plan or such similar or successor plans as the
Company may establish. Twenty-five percent of any annual bonus earned by the
Executive will be paid in shares of the Company’s common stock; the remainder
(and the value of any fractional shares) will be paid to Executive in cash. Such
bonus will be paid in accordance with the Company’s standard practice, but in
any event no later than 2.5 months after the end of the calendar year in which
the Executive earns such bonus.

2.3 Equity Compensation. Executive will be eligible to participate on the same
terms in any equity-based compensation plans established or maintained by the
Company for its Dredging Division Officers, including but not limited to the
Company’s 2007 Long-Term Incentive Plan and any successor thereto.

2.4 Employee Benefit Plans. Executive will be eligible to participate on
substantially the same basis as the Company’s other Dredging Division Officers
in any employee benefit plans offered by the Company including, without
limitation, the Company’s 401(k) Lost Benefit Plan (or any successor thereto),
medical, dental, short-term and long-term disability, life, profit sharing and
nonqualified deferred compensation arrangements. The Company reserves the right
to modify, suspend or discontinue any and all of the plans, practices, policies
and programs at any time without recourse by Executive, so long as Company takes
such action generally with respect to all other Dredging Division Officers.

2.5 Vacation. Executive will be entitled to vacation in accordance with the
Company’s vacation policy for Dredging Division Officers, but in no event less
than four weeks per calendar year of paid vacation.

2.6 Business Expenses. The Company will reimburse the Executive for all
reasonable and necessary business expenses incurred in the performance of
services with the Company, according to the Company’s policies and upon
Executive’s presentation of an itemized written statement and such verification
as the Company may require.

 

2



--------------------------------------------------------------------------------

ARTICLE III

TERMINATION OF EMPLOYMENT

3.1 Voluntary Resignation. Executive may terminate his employment for any reason
by giving the Company 60 day’s prior written notice of a voluntary resignation
date (“Resignation Date”). For purposes of this Agreement, delivery of a notice
of non-renewal of the Employment Term by the Executive will be considered
voluntary resignation effective as of the date that the Employment Term expires
as a result of the notice of non-renewal. Upon receiving Executive’s notice of
intent to resign or non-renew, the Company may require that Executive cease
performing services for the Company at any time before the Resignation Date, so
long as the Company continues Executive’s Base Salary under Section 2.1 and
employee benefits under Section 2.4 through the Resignation Date.

In the event of a voluntary resignation and within 30 days of Executive’s notice
of intent to resign or non-renew, the Company shall in its sole discretion, by
giving written notice, elect between the following options. Should the Company
fail to elect an option within the time specified option (a) shall be considered
the default decision.

(a) Executive shall not be entitled to receive any compensation or benefits from
the Company following the Employment Term and shall not be subject to the
restrictive covenants contained in Sections 4.2 through 4.4; or

(b) Executive shall be eligible for the compensation and benefits (“Severance
Pay”) described in this Section 3.1(b) (the period over which the amounts are
payable in Section 3.1(b) is referred to as the “Severance Period”), subject to
the requirements set forth in Section 3.6 and Section 3.7.

(i) A payment equal to 18 months of the Executive’s then current Base Pay, less
applicable withholdings. This amount will be paid in equal installments on each
regularly scheduled payroll pay date during the 24 month period that begins on
the Termination Date, subject to Section 3.6.

(ii) Subject to the terms and conditions described herein, the Company will
continue to provide the Executive (and his spouse and eligible dependents, to
the extent they have been provided with coverage on the date immediately prior
to the Termination Date and otherwise continue to be eligible for coverage under
the terms of the applicable governing documents) with group medical and dental
for 24 months following the Termination Date. During this 24 month period, the
Company will reduce the Executive’s cash Severance Pay by his share of the cost
of these benefits, which shall be equal to the cost of such benefits for
similarly situated employees of the Company. After this 24 month period, the
Executive (and his spouse and eligible dependents, as applicable) will be
eligible for continuation coverage under COBRA or other similar state statute.
Notwithstanding the foregoing, the Company may find alternate medical and dental
plan coverage if, by law or other restrictions outside the control of the
Company, continued coverage under the Company’s health plans is not permitted.

 

3



--------------------------------------------------------------------------------

Except as otherwise provided under law, this Agreement, or the terms of any
employee benefit plans in which Executive participates, Executive shall not be
entitled to receive any additional compensation or benefits from the Company
after the Termination Date.

3.2 Termination By Company With Cause. The Company may terminate Executive’s
employment for Cause (as defined below) by giving written notice to Executive
designating an immediate or future Termination Date. In the event of a
termination for Cause, the Company shall pay Executive his Base Salary under
Section 2.1 and employee benefits under Section 2.4 through the Termination
Date. Except as otherwise provided under this Agreement, law, or the terms of
any employee benefit plans in which Executive participates, Executive shall not
be entitled to receive any compensation or benefits from the Company after the
Termination Date.

For purposes of this Agreement, “Cause” means: “Cause” means:

(a) A material breach by Executive of Sections 4.1 or 4.2 of this Agreement
(regarding the non-competition and confidentiality provisions);

(b) The commission of a criminal act by Executive against the Company, including
but not limited to fraud, embezzlement or theft;

(c) The conviction, plea of no contest or nolo contendere, deferred adjudication
or un-adjudicated probation of Executive for any felony or any crime involving
moral turpitude; or

(d) Executive’s failure or refusal to carry out, or comply with, in any material
respect, any lawful directive of executive management (President or CEO) and
Division President consistent with the terms of the Agreement, and with the
Company’s written plans and policies, which is not remedied within 30 days after
Executive’s receipt of written notice from the Company.

3.3 Termination By Company Without Cause. The Company may terminate Executive’s
employment without Cause by giving written notice to Executive designating an
immediate or future Termination Date. Executive’s voluntary resignation of
employment due to a material diminution of Executive’s position, authority,
duties or responsibilities or due to any material breach by the Company of this
Agreement shall be treated as a termination by Company without Cause; provided
that, (a) such voluntary resignation occurs within 65 days following the initial
occurrence of such event, (b) Executive provided written notice of such event to
the Board and the Chief Executive Officer within 30 days of such event , and
(c) the Company failed to cure such event or breach within 30 days of receipt of
such written notice from Executive. It shall not be considered a material
diminution of Executive’s authority, duties or responsibilities to the extent
such authority, duties or responsibilities are changed in accordance with
Section 1.2. For purposes of this Agreement, delivery of a notice of non-renewal
of the Employment Term by the Company will be considered a termination without
Cause effective as of the date that the Employment Term expires as a result of
the notice of non-renewal.

 

4



--------------------------------------------------------------------------------

In the event of a termination without Cause during the Employment Term,
Executive shall be eligible for the compensation and benefits (“Severance Pay”)
described in this Section 3.3 (the period over which the amounts payable in
Section 3.3(a) is referred to as the “Severance Period”), subject to the
requirements set forth in Section 3.6 and Section 3.7.

(a) If Executive is terminated without Cause, the Company will provide the
following compensation and benefits to Executive:

(i) A payment equal to 24 months of the Executive’s then current Base Pay, less
applicable withholdings. This amount will be paid in equal installments on each
regularly scheduled payroll pay date during the 24 month period that begins on
the Termination Date, subject to Section 3.6.

(ii) The prior fiscal year’s annual bonus payable 100% in cash and the 401(k)
Lost Benefit Plan benefits earned through the Termination Date. Such amount will
be paid in equal installments on each regularly scheduled payroll pay date for
the remainder of the Severance Period, beginning on the date when all other
Company executives receive such payments, but in no event later than March 15 of
the year following the Termination Date.

(iii) Subject to the terms and conditions described herein, the Company will
continue to provide the Executive (and his spouse and eligible dependents, to
the extent they have been provided with coverage on the date immediately prior
to the Termination Date and otherwise continue to be eligible for coverage under
the terms of the applicable governing documents) with group medical and dental,
for 24 months following the Termination Date. During this 24 month period, the
Company will reduce the Executive’s cash Severance Pay by his share of the cost
of these benefits, which shall be equal to the cost of such benefits for
similarly situated employees of the Company. After this 24 month period, the
Executive (and his spouse and eligible dependents, as applicable) will be
eligible for continuation coverage under COBRA or other similar state statute.
Notwithstanding the foregoing, the Company may find alternate medical and dental
plan coverage if, by law or other restrictions outside the control of the
Company, continued coverage under the Company’s health plans is not permitted.

(iv) The Company will pay for and provide to the Executive outplacement services
with an outplacement firm of Executive’s choosing, provided that the Company
shall not be responsible to pay for such services to the extent such services
(aa) exceed $15,000 or (bb) are provided more than one year following the
Release Effective Date.

(b) If the Executive is terminated without Cause, the Executive will receive
full vesting credit for any outstanding unvested equity awards.

Except as otherwise provided under law, this Agreement, or the terms of any
employee benefit plans in which Executive participates, Executive shall not be
entitled to receive any additional compensation or benefits from the Company
after the Termination Date.

 

5



--------------------------------------------------------------------------------

3.4 Change in Control. If, contemporaneous with or within twelve months after a
Change in Control (as defined below), the Company terminates the Executive’s
employment other than for Cause, Executive will be eligible to receive, in lieu
of those payments provided under Section 3.3, as applicable: (a) two times his
then current Base Pay; and (b) the pro rata portion of the prior fiscal year’s
annual bonus payable in cash and the 401(k) Lost Benefit Plan benefits earned
through the Termination Date as described in Section 3.3(a)(ii) (together, the
“Change in Control Payment”), subject to the requirements set forth in
Section 3.6. The Base Pay, prior years bonus (pro rata), and Lost Benefit Plan
benefits will be made in a lump sum cash payment as soon as practicable, but in
no event more than 10 days after Executive’s termination of employment (on or
after the date of the Change in Control). Any remaining payments will be paid in
equal installments on each regularly scheduled payroll pay date during the 24
month period that begins on the Termination Date, subject to Section 3.6. In
addition, Executive will be eligible for the continued health plan coverage
described in Section 3.3(a)(iii) and will receive full vesting credit for any
outstanding unvested equity awards consistent with and subject to the
limitations of Section 3.5.

For purposes of this Agreement, a “Change in Control” of the Company will be
deemed to occur as of the first day that any one or more of the following
conditions is satisfied:

(i) The “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing 30% or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”) is accumulated, held or acquired by
a Person (as defined in Section 3(a)(9) of the Exchange Act, as modified, and
used in Sections 13(d) and 14(d) thereof) (other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, holders of capital stock of the Company as of the date hereof or an
affiliate thereof, any corporation owned, directly or indirectly, by the
Company’s stockholders in substantially the same proportions as their ownership
of stock of the Company); provided, however that any acquisition from the
Company or any acquisition pursuant to a transaction that complies with clauses
(A), (B) and (C) of subparagraph (iii) of this paragraph will not be a Change in
Control under this subparagraph (i), and provided further, that immediately
prior to such accumulation, holding or acquisition, such Person was not a direct
or indirect beneficial owner of 25% or more of the Company Voting Securities; or

(ii) Within any twelve (12) month period that includes or is after the Effective
Date, individuals who constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board will
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

 

6



--------------------------------------------------------------------------------

(iii) Consummation by the Company of a reorganization, merger or consolidation,
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (A) more than 60% of the combined voting power of then outstanding
voting securities entitled to vote generally in the election of directors of
(x) the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (the “Parent Corporation”),
is represented, directly or indirectly by Company Voting Securities outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportions as their ownership, immediately
prior to such Business Combination, of the Company Voting Securities, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(iv) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

However, in no event will a Change in Control be deemed to have occurred with
respect to Executive if Executive is part of a purchasing group that consummates
the Change in Control transaction. Executive will be deemed “part of a
purchasing group” for purposes of the preceding sentence if Executive is an
equity participant in the purchasing company or group (except: (i) passive
ownership of less than two percent of the stock of the purchasing company; or
(ii) ownership of equity participation in the purchasing company or group that
is otherwise not significant, as determined prior to the Change in Control by a
majority of the nonemployee continuing Directors; provided that, for purposes of
the foregoing, participation as a management investor in such purchasing company
will not be deemed to be within the exceptions provided for in (i) and (ii)).

Notwithstanding anything to contrary, a Change in Control will have occurred
only if such change in ownership constitutes a change in control event under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and other guidance in effect thereunder (“Section 409A”).

 

7



--------------------------------------------------------------------------------

3.5. Additional Vesting. In addition to any amounts otherwise payable to
Executive upon a separation from service, if Executive incurs any of the events
below, he will be granted additional vesting, as described below:

(a) Death or Disability. If Executive dies or becomes permanently disabled (as
determined under the Company’s long-term disability plan in which Executive
participates), Executive will receive an additional vesting credit under each of
the Company’s employee benefit plans and outstanding equity awards that have
vesting requirements. Such additional vesting credit shall begin with the date
of death or disability period, as applicable, and will equal full vesting
credit.

(b) Retirement. Upon Executive’s retirement from the Company, Executive will
receive full vesting credit for any outstanding unvested equity awards according
to the terms of the 2007 Long-Term Incentive Plan.

(c) Termination by the Company Without Cause. As set forth in Section 3.3.

(d) Change in Control. As set forth in Section 3.4.

If the Company determines that the Executive cannot receive such additional
vesting credit under the terms of any such employee benefit plan because, for
example, Executive is not actually providing any services to the Company, the
Company shall provide the value of such additional vesting under an alternate
arrangement, such as through the purchase of an individual insurance policy that
provides similar benefits or, if applicable, through a nonqualified pension or
profit sharing plan.

3.6 Execution of Separation Agreement. As a condition to receiving the Severance
Pay or the Change in Control Payment set forth in Section 3.1, 3.3 or 3.4,
respectively, Executive must execute and return to the Company, and not revoke
any part of, a separation agreement containing a general release and waiver of
claims against the Company and its respective officers, directors, stockholders,
employees and affiliates with respect to Executive’s employment, and other
customary terms, in a form and substance reasonably acceptable to the Company
and the Executive. The Company shall deliver to Executive such release within
ten (10) days following Executive’s termination of employment and the Executive
shall deliver an original, signed release to the Company within twenty-one
(21) business days (or such longer period as may be required by applicable law
to constitute an effective release of all claims, but no longer than 45 days
after the after receipt of the same from the Company) (the “Release Effective
Date”). Notwithstanding anything in this Agreement to the contrary, no payments
pursuant to Section 3.1, 3.3 or 3.4 shall be made prior to the date that both
(i) Executive has delivered an original, signed release to the Company and
(ii) the revocability period (if any) has elapsed, and provided that any
payments that would otherwise be made during the first sixty (60) days following
Executive’s termination of employment will be made on the 65th day. If the
Executive does not deliver an original, signed

 

8



--------------------------------------------------------------------------------

release to the Company by the Release Effective Date, Executive’s rights shall
be limited to those made available to the Executive under Section 3.2 above, and
(ii) the Company shall have no obligation to pay or provide to the Executive any
amount or benefits described in Section 3.1, 3.3 or 3.4, or any other monies on
account of the termination of Executive’s employment. Any obligation of the
Company to provide the Severance Pay shall cease: (i) upon Executive’s death, if
Company provided life insurance proceeds are paid to Executive’s estate; (ii) if
Executive materially breaches any of his obligations under Articles IV or V; or
(iii) if, after Executive’s Termination Date, the Company discovers facts or
information that establish that Executive committed an act that would have
constituted Cause, as defined under Section 3.2(a), (b) or (c).

3.7 Timing of Payments; Section 409A.

(a) Pursuant to Section 409A, to the extent that Executive is a Specified
Employee of a public service recipient as of the date of termination, the
Severance Pay set forth in Section 3.1 or 3.3 or Change in Control Payments set
forth in Section 3.4 shall commence six months after the date of termination
(the “Six-Month Delay”). Payments to which Executive would otherwise be entitled
during the Six Month Delay will be accumulated and paid on the first day of the
seventh month following the date of termination; provided, however, that:

(i) During the Six-Month Delay, the Company shall pay to Executive Severance Pay
set forth in Section 3.1 or 3.3 or Change in Control Payments set forth in
Section 3.4, to the extent any of the following exceptions to the Six-Month
Delay Rule apply:

(A) the short-term deferral rule of Section 409A and Treasury Regulation
§1.409A-1(b)(4) (or any similar or successor provisions) (including with the
treatment of each payment as one of a series of separate payments for purposes
of Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii)) (or any similar or
successor provisions);

(B) payments permitted under the separation pay exception of Section 409A and
Treasury Regulation §1.409A-1(b) (9) (iii) (or any similar or successor
provisions); and

(C) payments permitted under the limited payments exception of Section 409A and
Treasury Regulation §1.409A-1(b)(9)(v)(D) (or any similar or successor
provisions);

provided that such amounts paid shall count toward, and shall not be in addition
to, the total payment amount required to be made to the Executive by the Company
under Section 3.1, 3.3 or 3.4 on account of the separation from service and any
applicable Company benefit plan.

 

9



--------------------------------------------------------------------------------

(b) In the event that the Company’s independent registered public accounting
firm or the Internal Revenue Service determines that any payment, coverage or
benefit due or owing to the Executive pursuant to this Agreement is subject to
the additional tax imposed by Section 409A or any successor provision thereof or
any interest or penalties, including interest imposed under
Section 409(A)(1)(B)(i)(I), incurred by the Executive as a result of the
application of such provision, the Company agrees to cooperate with Executive to
execute any amendment to the provisions hereof reasonably necessary but only
(A) to the minimum extent necessary to avoid application of such tax and (B) to
the extent that the Company would not, as a result, suffer any adverse
consequences (including, without limitation, accelerating the payment or
provision of any benefit described herein). The preceding shall not be construed
as a guarantee of any particular tax effect for Executive’s compensation and
benefits and the Company does not guarantee that any compensation or benefits
provided under this Agreement will satisfy the provisions of Section 409A.

(c) Each payment under this Agreement is intended to be treated as one of a
series of separate payments for purposes of Section 409A and Treasury Regulation
§1.409A-2(b)(2)(iii) (or any similar or successor provisions). To the extent any
reimbursements or in-kind benefit payments under this Agreement are subject to
Section 409A, such reimbursements and in-kind benefit payments shall be made in
accordance with Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or
successor provisions).

(d) For purposes of this Agreement, “Specified Employee” has the meaning given
that term in Section 409A and Treas. Reg. 1.409A-1(c)(i) (or any similar or
successor provisions) as determined in accordance with the Company’s policy for
determining Specified Employees. All payments of “deferred compensation,” as
defined in Section 409A, due to Executive’s “termination of employment” shall be
payable upon the Executive’s “separation from service,” as defined by Treas.
Reg. §1.409A-1(h).

(e) Notwithstanding any provision of this Agreement to the contrary, this
Agreement is intended to be exempt from or, in the alternative, comply with
Section 409A and the interpretive guidance in effect thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions. The Agreement shall be construed and
interpreted in accordance with such intent.

3.8 Excess Parachute Payments. Notwithstanding any provision of this Agreement
to the contrary, if any amount or benefit to be paid or provided under this
Agreement would be an “Excess Parachute Payment” within the meaning of Code
Section 280G but for the application of this sentence, then the payments and
benefits to be paid or provided under this Agreement will be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes an Excess Parachute
Payment; provided, however, that the foregoing reduction will be made only if
and to the extent that such reduction would result in an increase in the
aggregate payment and benefits to be provided, determined on an after-tax basis
(taking into account the excise tax imposed pursuant to Code Section 4999, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income and employment taxes).

 

10



--------------------------------------------------------------------------------

The fact that the Executive’s right to payments or benefits may be reduced by
reason of the limitations contained in this Section 3.8 will not of itself limit
or otherwise affect any other rights of the Executive other than pursuant to
this Agreement. In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 3.8, the Company will effect such reduction by reducing the lump sum
cash payment related to Base Pay portion of the Change in Control Payment or
other taxable cash payment payable in the same calendar year (a “Reduction”). In
the event that, after such Reduction any payment or benefit intended to be
provided under this Agreement or otherwise is still required to be reduced
pursuant to this Section 3.8, the Company will effect such reduction by reducing
other consideration due to Executive.

3.9 Removal from any Boards and Positions. If Executive’s employment is
terminated for any reason under this Agreement, this Agreement will constitute
his resignation from (i) if a member, the board of directors of the Company as
well as any affiliate, any industry group or any other board to which he has
been appointed or nominated by or on behalf of the Company, (ii) any position
with the Company or any affiliate, including, but not limited to, as an officer
of the Company or any of its affiliates, and (iii) any fiduciary positions with
respect to the Company’s benefit plans.

3.10 Subsequent Discovery of Cause. In the event that the Company subsequently
discovers facts or information that establish that Executive committed an act
that would have constituted Cause, as defined under Section 3.2 (a), (b) or (c),
then Executive shall forfeit and shall not be entitled to receive any further
Separation Pay. Upon written notice from the Company detailing such facts and
information supporting its determination of Cause, Executive shall repay to the
Company all amounts paid to him as Severance Pay. Executive shall be entitled to
dispute such finding of Cause in accordance with the provisions of Sections 6.11
and 6.12. Any repayment under this Section 3.10 shall be in addition to any
other remedies to which the Company may have under this Agreement or at law.

3.11 Recoupment of Incentive Compensation. All incentive or equity compensation
paid to Executive during the Employment Term or the Severance Period will be
subject to the terms of the Company’s recoupment policy in effect from time to
time.

ARTICLE IV

EXCLUSIVITY OF SERVICES AND RESTRICTIVE COVENANTS

4.1 Confidential Information. Executive acknowledges and agrees that the
Confidential Information (as defined below) of the Company and its subsidiaries
and any other entity related to the Company (each, a “GLDD Entity”) that he
obtained during the course of his employment by the Company is the property of
the Company or such other GLDD Entity. The Executive will never, directly or
indirectly, disclose, publish or use any Confidential Information of which the
Executive has become aware, whether or not such information was developed by
him. All duties and obligations set forth in this Agreement regarding
Confidential Information shall be in addition to those which exist under the
Illinois Trade Secrets Act and at common law.

 

11



--------------------------------------------------------------------------------

As used in this Agreement, “Confidential Information” means information that is
not generally known to the public and that was or is used, developed or obtained
by the Company or any other GLDD Entity, in connection with its businesses,
including but not limited to:

i. products or services, unannounced products or services, product or service
development information (or other proprietary product or service information);

ii. fees, costs, bids and pricing structures and quotations or proposals given
to agents, customers, sureties, suppliers, or prospective customers, agents,
sureties or suppliers, or received from any such person or entity;

iii. accounting or financial records;

iv. strategic business plans;

v. information system applications or strategies;

vi. customer and vendor lists and employee lists and directories;

vii. marketing plans, bidding strategies and processes, and negotiation
strategies, whether past, current, or future;

viii. accounting and business methods;

ix. legal advice and/or attorney work product;

x. trade secrets and other proprietary information;

xi. information, analysis or strategies regarding acquisitions, mergers, other
business combinations, divestitures, recapitalizations, or new ventures; and

xii. nonpublic information that was acquired by the Executive concerning the
requirements and specifications of the Company’s or any other GLDD Entity’s
agents, vendors, contractors, customers, or potential customers.

Notwithstanding anything to the contrary, Confidential Information does not
include any information that: (i) is publicly disclosed by law or pursuant to,
and to the extent required by, an order of a court of competent jurisdiction or
governmental agency; (ii) becomes publicly available through no fault of the
Executive; or (iii) has been published in a form generally available to the
public before the Executive proposes to disclose, publish, or use such
information.

4.2 Noncompetition. During the Employment Term and for the 24 month period
following the Termination Date for any reason except in the case of a voluntary
resignation under Section 3.1(a) (the “Restricted Period”), the Executive will
not, on behalf of himself or any other entity, have an ownership interest in or
become employed or engaged by, or otherwise participate in or render services
to, any business or enterprise (including, without limitation, any division,
group or franchise of a larger organization) within the Geographical Area (as
defined below) that

 

12



--------------------------------------------------------------------------------

engages in any dredging or any other business engaged in by the Company;
provided, however, that this restriction shall not prohibit the Executive from
passive beneficial ownership of less than three percent of any class of
securities of a publicly-held corporation whose stock is traded on a U.S.
national securities exchange or traded in the over-the-counter market. For the
purpose of this provision, “Geographical Area” means the United States of
America and any other country in which the Company has worked in the three years
prior to the Termination Date. Unless specifically restricted by this
Section 4.2, the Executive will be free to engage in any employment or business
in any area, dredging or otherwise, regardless of resignation or termination
with or without cause. Notwithstanding anything in this Article IV to the
contrary, the Executive may, at any time during the Restricted Period, provide
written notice to the Company that (i) describes a particular business or
employment opportunity that he is interested in pursuing or in which he may wish
to engage, and (ii) request that the Company agree that the opportunity so
described would not violate this Section 4.2. Within a reasonable time, the
Company will send the Executive a written response, indicating whether or not
the Company consents to the Executive engaging in the opportunity described in
his notice.

4.3 Non-Solicitation. During the Restricted Period, Executive shall not (except
in the case of a voluntary resignation under Section 3.1(a) and other than in
furtherance of Executive’s legitimate job duties on behalf of Company), directly
or indirectly, on Executive’s own behalf or for any other person or entity:
(i) solicit for employment, hire or engage, or attempt to solicit for
employment, hire or engage, any person who is or was employed by the Company
within the six month period prior to the solicitation, hire or engagement, or
(ii) otherwise interfere with the relationship between any such person and the
Company.

4.4 Non-Interference with Business Relationships. During the Restricted Period,
Executive shall not (except in the case of a voluntary resignation under
Section 3.1(a) and other than in furtherance of Executive’s legitimate job
duties on behalf of the Company), directly or indirectly, on Executive’s own
behalf or for any other person or entity: (i) solicit, for a purpose related to
a competitive activity (i.e., an activity prohibited by Section 4.2), any
customer, vendor or agent of the Company that was doing business with the
Company during the six month period prior to the solicitation; or (ii) induce,
or attempt to induce, any customer, vendor or agent of the Company to reduce or
cease doing business with the Company, or otherwise interfere with the
relationship between such entity and the Company.

4.5 Equitable Modification. If any court of competent jurisdiction shall deem
any provision in this Article IV too restrictive, the other provisions shall
stand, and the court shall modify the unduly restrictive provision to the point
of greatest restriction permissible by law.

4.6 Remedies. Executive acknowledges that the agreements and covenants contained
in this Article IV are essential to protect the Company and its business and are
a condition precedent to entering into this Agreement. Should Executive
materially breach any covenants in this Article IV, then among other remedies,
the duration of the covenant shall be extended by the period of any such breach.
Executive agrees that irreparable harm would result from Executive’s material
breach or threat to breach any provision of this Article IV, and that monetary
damages alone would not provide adequate relief to the Company for the harm
incurred. Executive agrees that in addition to money damages, the Company shall
be entitled to seek and obtain temporary,

 

13



--------------------------------------------------------------------------------

preliminary, and permanent injunctive relief restraining Executive from
committing or continuing any breach without being required to post a bond.
Without limiting the foregoing, upon a breach by Executive of any provision of
this Article IV, any outstanding Severance Pay shall cease and be forfeited, and
Executive shall immediately reimburse the Company for any Severance Pay
previously paid.

ARTICLE V

POST-TERMINATION OBLIGATIONS

5.1 Return of Company Materials. No later than three business days following the
termination of Executive’s employment for any reason, Executive shall return to
the Company all company property that is then in Executive’s possession, custody
or control, including, without limitation, all keys, access cards, credit cards,
computer hardware and software, documents, records, policies, marketing
information, design information, specifications and plans, data base information
and lists, and any other property or information that Executive has or had
relating to the Company (whether those materials are in paper or computer-stored
form), and including but not limited to any documents containing, summarizing,
or describing any Confidential Information.

5.2 Executive Cooperation. During Executive’s employment with the Company and
for a period of 24 months after the termination of such employment, Executive
shall, upon reasonable notice, furnish the Company with such information as may
be in Executive’s possession or control, and cooperate with the Company in any
reasonable manner that the Company may request, including without limitation
conferring with the Company, with regard to any litigation, claim, or other
dispute in which the Company is or may become a party. If Executive is not
receiving full Severance Pay, then the Company shall compensate the Executive at
a rate of $ 2000 per day less any partial severance payment paid for that day.
The Company shall reimburse Executive for all reasonable out-of-pocket expenses
incurred by Executive in fulfilling Executive’s obligations under this
Section 5.2. Payment for Executive’s cooperation and expenses shall be made
within 30 days of when services were rendered. The Company will make any such
reimbursement within 30 days of the date the Executive provides the Company with
documentary evidence of such expense consistent with the policies of the
Company. Notwithstanding anything to the contrary, any such reimbursement shall
be administered so as to comply with Treasury Regulation
Section 1.409A-3(i)(1)(iv).

ARTICLE VI

MISCELLANEOUS

6.1 Notices. Any notices, consents or other communications required or permitted
to be sent or given hereunder shall be in writing and shall be deemed properly
served if (a) delivered personally, in which case the date of such notice shall
be the date of delivery; (b) delivered to a nationally recognized overnight
courier service, in which case the date of delivery shall be the next business
day; or (c) sent by facsimile transmission (with a copy sent by first-class
mail), in which case the date of delivery shall be the date of transmission, or
if after 5:00 P.M., the next business day. If not personally delivered, notice
shall be sent using the addresses set forth below:

 

14



--------------------------------------------------------------------------------

If to Executive, to the address listed on the signature page or the last address
on file in the records of the Company.

If to the Company:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attn: Chief Executive Officer

fax: (630) 574-3007

telephone: (630) 574-3000

with a copy to:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attn: General Counsel

fax: (630) 574-3007

telephone: (630) 574-3000

or such other address as may hereafter be specified by notice given by either
party to the other party. Executive shall promptly notify the Company of any
change in his address set forth on the signature page.

6.2 Company Stock Retention. During the Employment Term, Executive must retain
all shares of Company stock he receives as compensation from the Company;
provided, however, that Executive from time to time may sell such shares to the
extent that the aggregate value of the shares of Company stock he owns (together
with his spouse and any trusts of which he or his spouse are the beneficial
owner) after the conclusion of such sale exceeds one (1) time his then current
Base Salary; with such aggregate value being determined using the closing price
for the Company’s stock on the NASDAQ global market (or other U.S. national
market on which the Company’s stock is then trading) on the day immediately
preceding such sale. The value of the options held by Executive shall be the
Black Sholes value, with any unvested shares (and options) being valued at zero.
If the Company and the Executive elect to renew this Agreement for up to two
additional terms, then Executive shall be required to retain one and one-half (
1 1/2) times his then current Base Salary. If the Company and the Executive
elect to renew this Agreement for three or more additional terms, then Executive
shall be required to retain two ( 2) times his then current Base Salary.

6.3 Withholding. The Company may withhold from any payment that it is required
to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law, or any other
amounts rightfully and legally due and owing to the Company from Executive.

 

15



--------------------------------------------------------------------------------

6.4 Successors and Assigns. This Agreement shall not be assignable by Executive
without the Company’s written consent. The Company may unilaterally assign this
Agreement to any successor employer or corporation or entity that purchases
substantially all of the assets of or succeeds to the business of the Company.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

6.5 No Waiver. No failure or delay by the Company or the Executive in enforcing
or exercising any right or remedy hereunder will operate as a waiver thereof. No
modification, amendment or waiver of this Agreement or consent to any departure
by the Executive from any of the terms or conditions thereof, will be effective
unless in writing and signed by the Chairman or Lead Director of the Company’s
Board. Any such waiver or consent will be effective only in the specific
instance and for the purpose for which given.

6.6 Severability; Survivability. If any term or provision of this Agreement
shall be held to be invalid or unenforceable, the remaining terms and provisions
hereof shall not be affected thereby and shall be enforced to the fullest extent
permitted under law. Executive’s obligations in Sections 4.1, 5.1 and 5.2 shall
survive and continue in full force notwithstanding the termination of this
Agreement or Executive’s employment for any reason. Executive’s obligations in
Articles IV and V shall survive and continue in full force and effect
notwithstanding the termination of this Agreement or Executive’s employment for
any reason, if there is a Separation Agreement in effect pursuant to Section 3.6
and Executive is receiving Severance Pay pursuant to that Separation Agreement.

6.7 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement.

6.8 Governing Law; Waiver of Jury. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Illinois, without
regard to its conflict of law principles. For the purposes of any suit, action,
or other proceeding arising out of this Agreement or with respect to Executive’s
employment hereunder, the parties: (i) agree to submit disputes to arbitration
as set forth in Section 6.11; and (ii) waive their respective rights to a jury
trial of any claims and causes of action.

6.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by Executive and the Company to express their mutual intent, and
no rule of strict construction will be applied against Executive or the Company.
The heading in this Agreement are for convenience of reference only and will not
limit or otherwise affect the meaning of the provision.

6.10 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein, and supersedes all prior agreements, understandings or letters of intent
with regard to the subject matter contained herein between the parties hereto.
This Agreement shall not be amended, modified or supplemented except by a
written instrument signed by each of the parties hereto.

 

16



--------------------------------------------------------------------------------

6.11 ARBITRATION OF DISPUTES ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS CONTRACT, OR THE BREACH THEREOF, SHALL BE SETTLED BY ARBITRATION
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION IN ACCORDANCE WITH ITS
EMPLOYMENT ARBITRATION RULES AND MEDIATION PROCEDURES INCLUDING THE OPTIONAL
RULES FOR EMERGENCY MEASURES OF PROTECTION. THE CONTROVERSY SHALL BE SUBMITTED
TO ONE ARBITRATOR, EACH PARTY MAY STRIKE OR REJECT UP TO THREE POTENTIAL
ARBITRATORS WITH THE SELECTIONS ALTERNATING BETWEEN THE COMPANY AND THE PARTY
AND SELECTED FROM THE ROSTER OF ARBITRATORS OF THE AMERICAN ARBITRATION
ASSOCIATION. THE PLACE OF ARBITRATION SHALL BE DUPAGE COUNTY, IL. JUDGMENT ON
THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF. THE DECISION OF THE ARBITRATOR SHALL BE FINAL AND BINDING
ON THE PARTIES.

6.12 Costs Relating to Disputes. In the event that an arbitration under
Section 6.11 arises out of this Agreement, then if the Executive is the
prevailing party, he shall be entitled to an award of reasonable attorney fees
and the Company shall pay for the arbitrator’s and administrative fees of the
arbitration. If the Company is the prevailing party, then each party shall bear
its own costs and expenses and an equal share of the arbitrator’s and
administrative fees of arbitration.

 

17



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date first set forth above.

 

Great Lakes Dredge & Dock Company, LLC By:   /s/ Bruce J. Biemeck Name:   Bruce
J. Biemeck Title:   President & CFO John F. Karas /s/ John F. Karas

 

18